Citation Nr: 1750759	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether the severance of service connection for benign prostatic hypertrophy (BPH) was proper.  

3.  Entitlement to an initial disability rating in excess of 20 percent for BPH.  

4.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

5.  Entitlement to total disability based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008, December 2009, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  A March 2013 rating decision changed the effective date of the severance of service connection for BPH to June 1, 2013. 

This case was previously before the Board in December 2014, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The December 2014 Board Remand found that a claim of service connection for heart disease was raised by the record and referred it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In January 2015, the AOJ sent the Veteran a letter and inquired whether he wanted to submit a claim for heart disease; however, the Veteran did not respond to this request.  Accordingly, the Board finds that the AOJ took appropriate action with respect to the claim and that no further action is required.  

In August 2008, VA received a claim of entitlement to service connection for gastritis.  The AOJ granted service connection for GERD, which is primarily an esophageal disorder.  The claim of entitlement to a higher initial rating for GERD is based, at least partially, on symptoms which have been attributed to diverticulitis.  Accordingly, the Board finds that a claim of entitlement to service connection for a stomach disorder, to include gastritis and diverticulitis, has been raised by the Veteran in his August 2008 claim for gastritis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Additionally, in April 2016, VA received the Veteran's claim of service connection for prostate cancer.  The claims for a stomach disorder and prostate cancer have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  It was not clearly and unmistakably erroneous for service connection to be established for BPH in a December 2008 rating decision.  

2.  The weight of the competent and probative evidence is against finding daytime voiding interval less than one hour or awakening to void five or more times per night prior to August 7, 2009.  

3.  The competent and probative evidence is at least in equipoise as to whether BPH results in awakening to void five or more times per night as of August 7, 2009.  

4.  The weight of the competent and probative evidence is against finding persistent recurrent epigastric distress or GERD symptoms productive of considerable impairment of health.  

5.  The weight of the competent and probative evidence is against finding that the Veteran's service-connected disabilities preclude substantially gainful employment during the period on appeal.  


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for BPH was improper.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.105 (2017).  

2.  The criteria for entitlement to an initial disability rating in excess of 20 percent for BPH prior to August 7, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2017).  

3.  The criteria for entitlement to an initial disability rating of 40 percent, but no higher, for BPH as of August 7, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7527.  

4.  The criteria for entitlement to an initial disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7346 (2017).  

5.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent letters to the Veteran in August 2008 and November 2009, prior to adjudication of his respective claims.  

No further notice is required regarding the downstream issues of higher initial ratings for BPH and GERD as they stem from the grants of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  Relevant VA examinations were provided in November 2008 and April 2017.  VA requested the Veteran's records from the Social Security Administration (SSA); in November 2009 the SSA responded that some of the records had been destroyed; VA is in receipt of the available SSA records.  

As the issue of whether severance of service connection for BPH was proper as decided herein is a fully favorable decision for the Veteran, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Severance of Service Connection 

After review of the record, the Board finds that the severance of service connection for BPH was not proper.  

An award of service connection will be severed only where evidence establishes that such was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d).  

38 C.F.R. § 3.105(d) provides:  "A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion."

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The Court has further stated that CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313. 

The Court has held that the same CUE standard that applies to an appellant's CUE challenge to a prior adverse determination under Section 3.105(a) is also applicable in the Government's severance determination under Section 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets a high burden of proof.  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (Section 3.105(d) places at least as high a burden of proof on VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.); Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a)).  

However, the evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d) is not limited to the evidence before the AOJ at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  The Court reasoned that because 38 C.F.R. § 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  It was reasoned that "[i]f the Court were to conclude that ... a service connection award can be terminated pursuant to [38 C.F.R. §] 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  

Service connection is warranted when the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The record here contains a diagnosis of BPH.  11/25/2008 VBMS, VA Exam, p. 6.  Thus, the Board finds competent evidence of a current disability.  

The Veteran's service treatment records demonstrate in-service diagnoses of, and treatment for, chronic prostatitis and urethritis.  08/20/2014 VBMS, STR-Medical No. 3, pp. 77-79.  Prostate problems were noted throughout service.  See, e.g., id. at 77-79, 90-91; 08/20/2014 VBMS, STR-Medical No. 1, pp. 2-3.  

An enlarged prostate was noted in a post-service August 1995 treatment record.  07/18/2008 VBMS, Medical-Non-Government, p. 7.  

A November 2008 VA examiner noted in-service treatment for prostate problems and urethral stricture.  The examiner did not opine as to whether the Veteran's current disability manifested during or is otherwise related to his period of service.  11/25/2008 VBMS, VA Exam, pp. 5-6.  

In May 2012, a VA doctor noted that he reviewed the Veteran's claims file and opined that it is less likely that the Veteran's BPH is related to his in-service treatment for chronic prostatitis, penile discharge, and painful urination.  The clinician stated that his in-service prostate and urination problems were secondary to a bladder infection, and that pathologically BPH is different from prostatitis.  05/09/2012 VBMS, VA 21-0820.  Based on the May 2012 VA clinician's opinion, the AOJ proposed to sever service connection for BPH.  

The Board notes that the Veteran has claimed entitlement to service connection for BPH based on exposure to herbicide agents in service.  If a veteran was exposed to an herbicide agent during active service, the diseases set forth in 38 C.F.R. § 3.309(e) will be presumed to be related to such service if they become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii) (2017).  The Veteran's military personnel records demonstrate that he served in Vietnam from January 1969 to January 1970.  Accordingly, the Veteran is presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii).

As BPH is not a disorder listed under 38 C.F.R. § 3.309(e), a presumption based on exposure to herbicide agents is not warranted.  However, the Board must consider whether there is evidence of actual direct causation of his BPH by exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160 (1997).  This question has not been addressed.  

The Board finds that the competent and probative medical and lay evidence does not demonstrate that service connection for BPH was based on clear and unmistakable error.  The May 2012 VA clinician's opinion that it is less likely that the Veteran's BPH is related to his in-service treatment for chronic prostatitis, penile discharge, and painful urination is not sufficient to establish that the grant of service connection was clearly and unmistakably erroneous.  The record does not contain evidence addressing whether the Veteran's BPH is due to exposure to herbicide agents or otherwise related to service, apart from treatment for chronic prostatitis, penile discharge, and painful urination.  

For severance to stand in this case, the burden is on the government to show that the December 2008 decision to award service connection was without question incorrect, and that the only possible outcome supported by the facts and law at the time of severance would have been a denial.  This high standard has not been met here by VA.  

III.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

A.  BPH

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for BPH, evaluated under Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals.  38 C.F.R. § 4.115b, DC 7527.  Diagnostic Code 7527 directs the evaluator to rate BPH as voiding dysfunction or urinary tract infection, whichever is predominant, under 38 C.F.R. § 4.115a.  

Voiding dysfunction should be rated as a particular condition of urine leakage, frequency, or obstructed voiding, based on the specific symptoms experienced.  38 C.F.R. § 4.115a.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 
60 percent disability rating.  A 40 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating.  38 C.F.R. § 4.115a.  

Urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent disability rating.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent disability rating.  38 C.F.R. § 4.115a.  

With regard to obstructive voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted by the presence of marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  post void residuals greater than 150 cc; uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months.  38 C.F.R. § 4.115a.  

If urinary tract infection is predominant and results in poor renal function, the disability should be rated as renal dysfunction.  Otherwise, long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management warrants a 10 percent rating for urinary tract infection.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.  

Regarding renal dysfunction, a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Diastolic pressure predominantly 120 or more warrants a 40 percent rating, and diastolic pressure predominantly 130 or more warrants a 60 percent rating.  38 C.F.R. § 4.104, DC 7101 (2017).  



1.  Prior to August 7, 2009

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 20 percent for BPH is not warranted prior to August 7, 2009.  

A December 2007 treatment note reflects nocturia three times per night and a May 2008 treatment note indicates nocturia twice per night.  06/09/2008 VBMS, Medical-Government No. 2, p. 10; 06/09/2008 VBMS, Medical-Government No. 1, p. 11.  In a November 2008 VA examination, the Veteran reported waking three to four times per night to empty his bladder, and that he empties his bladder two to three times per day.  11/25/2008 VBMS, VA Exam, p. 5.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's BPH resulted in awakening to void more than four times per night prior to August 7, 2009.  Thus, a 40 percent rating based on urinary frequency is not warranted.  

The Board also finds that a rating in excess of 20 percent is not warranted based on obstructed voiding, urinary tract infection, or incontinence.  In this regard, the evidence does not demonstrate urinary retention requiring intermittent or continuous catheterization, recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), requiring continuous intensive management during the period on appeal, or requiring the use of absorbent materials.  In his November 2008 VA examination, the Veteran denied repeated catheterizations, drainage procedures, dietary therapy, and frequent per year invasive or noninvasive procedures.  11/25/2008 VBMS, VA Exam, p. 5.  

Initially, the Board notes that although the evidence demonstrates renal dysfunction, it is unclear whether renal dysfunction is related to BPH.  However, the Board will apply the benefit-of-the-doubt doctrine and attribute renal dysfunction to the Veteran's service-connected BPH pursuant to Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In any event, the Board finds that the weight of the competent and probative evidence is against finding that a rating in excess of 20 percent is warranted based on renal dysfunction.  The evidence does not show constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101 during the period on appeal.  Regarding hypertension, the evidence does not demonstrate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more during the period on appeal, or a history of diastolic pressure predominantly 100 or more.  Additionally, the evidence does not demonstrate creatinine higher than two or BUN higher than 14 during the period on appeal.  

2.  As of August 7, 2009

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds an initial disability rating of 40 percent, but no higher, is warranted for BPH as of August 7, 2009.  

In a notice of disagreement (NOD) received by VA on August 7, 2009, the Veteran reported waking to void four to six times per night.  08/07/2009 VBMS, NOD.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran wakes five or more times per night to void as of August 7, 2009, thus warranting a 40 percent rating, which is the maximum schedular rating for urinary frequency.  

For the reasons previously stated, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for voiding dysfunction or renal dysfunction.  

For the entire period on appeal, the Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. §§ 4.115a, 4.115b.  The benefit of the doubt and staged ratings have been applied, as appropriate.




B.  GERD

The Veteran contends he is entitled to an initial disability rating in excess of 10 percent for GERD, evaluated, by analogy, under Diagnostic Code 7346 for hiatal hernia.  38 C.FR. § 4.114, DC 7346.  Under Diagnostic Code 7346, a 10 percent rating is applicable to conditions with two or more of the symptoms listed in the 30 percent criteria of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Finally, the maximum, 60 percent disability rating requires pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of serious impairment of health.  38 C.F.R. § 4.114, DC 7346.  

In July 2008, the Veteran was admitted to the hospital for nausea, vomiting, bloody diarrhea, and weakness, but denied melena and weight loss.  08/20/2008 VBMS, Medical-Non-Government, pp. 6, 8. In August 2008, the Veteran was seen for a follow up for diverticulitis.  It was noted that he lost weight during his illness, but gained two pounds since discharge.  In October 2008, the Veteran denied experiencing nausea, vomiting, or diarrhea.  11/27/2009 VBMS, Medical-Non-Government No. 2, pp. 69-70.  

In a November 2008 VA examination, the Veteran reported food reflux, acid reflux, and occasional problems swallowing, but denied persistent problems with swallowing.  He did not report hematemesis or melena.  11/25/2008 VBMS, VA Exam, p. 5.  

In March 2009, the Veteran reported continued gastrointestinal discomfort that radiates up into his chest, but denied recent episodes of chest pain, dyspnea on exertion, edema, and unexplained weight changes.  11/27/2009 VBMS, Medical-Non-Government No. 1, p. 28.  

In an NOD received by VA in August 2009, the Veteran reported constantly being affected by pain when laying down, especially in his shoulders, arms, legs, and testicles.  08/07/2009 VBMS, NOD.  A statement from the Veteran's spouse received by VA in January 2010 notes that the Veteran has trouble eating.  01/04/2010 VBMS, VA 21-4138.  

An April 2017 VA examination indicates the presence of symptoms of reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  The examiner noted no esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus, and the Veteran denied vomiting with reflux.  The examiner opined that the Veteran's diverticulitis was the cause for the abdominal pain, weakness, and weight loss that he was hospitalized for in July 2008.  04/27/2017 VBMS, C&P Exam (Esophageal).  The Board finds the April 2017 VA examination report to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and a sufficient rationale.  

The Board finds that the weight of the competent and probative evidence preponderates against a finding that symptoms of abdominal pain, weakness, and weight loss are due to the Veteran's GERD; rather, the evidence attributes them to his diverticulitis.  As previously discussed, the Board finds that a claim of entitlement to service connection for a stomach disorder, to include gastritis and diverticulitis, has been raised by the Veteran in his August 2008 claim for gastritis, and has referred the claim to the AOJ for appropriate action.  Accordingly, these symptoms will be appropriately evaluated under a separate diagnostic code if service connection is granted for a stomach disorder.  

Based on the competent and probative lay and medical evidence, the Board finds that an initial rating in excess of 10 percent for GERD is not warranted.  The evidence does not demonstrate persistently recurrent epigastric distress, or that GERD-related symptoms result in considerable impairment of the Veteran's health during the period on appeal.  The Board recognizes the Veteran's report of experiencing reflux, regurgitation, and sleep disturbance due to GERD, but finds that these symptoms are contemplated by the 10 percent rating, which is assigned for two or more symptoms under the 30 percent rating of less severity.  In other words, the Board finds that the Veteran's GERD-related symptoms do not result in considerable impairment of his health.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.114.  In any event, rating criteria under Diagnostic Code 7346 allow for all other symptom combinations (which is broad enough to encompass sleep disturbance) to be considered on the question of degree of impairment of health (such as considerable or severe).  

IV.  TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran is service-connected for BPH (20 percent effective May 1, 2008; and 40 percent effective August 7, 2009) and GERD (10 percent effective August 12, 2008).  The Veteran's service connected disabilities combine for 20 percent as of May 1, 2008; 30 percent as of August 12, 2008; and 50 percent as of August 7, 2009.  Therefore, the threshold requirements for schedular TDIU have not been met.  See 38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and maintain substantially gainful employment.  

The Veteran worked as a supervisor at Peabody Coal Co. from 1981 to 1991, and claims that he became too disabled to work in 1992 due to prostate and urinary issues and GERD.  He reports having completed four years of college.  10/14/2009 VBMS, VA 21-8940.  

The Veteran was determined disabled for SSA-purposes as of January 11, 1994, based on heart disease, chronic gastritis, and a history of urethral stricture and urinary retention.  06/12/2008 VBMS, SSA, p. 7.  The Board notes that the Veteran is not service-connected for heart disease or gastritis.  

The Veteran reports that his BPH results in voiding two to four times daily, and four to six times at night.  08/07/2009 VBMS, NOD.  In November 2008, he reported urgency of urination and that if he does not find a restroom, he is incontinent a few drops of urine.  11/25/2008 VBMS, VA Exam, p. 5.  Regarding his GERD, the Veteran reports reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  04/27/2017 VBMS, C&P Exam (Esophageal).  

Based on the competent and probative medical and lay evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or maintaining gainful employment.  The Board recognizes that his service-connected disabilities may result in some occupational impairment and/or inconvenience in the workplace; however, he is currently being compensated for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  With regard to his unique circumstances, to include his education, work experience, and impairment from service-connected disabilities, the Board finds that the competent and credible evidence weighs against finding the Veteran unemployable by reason his of service-connected disabilities.  


ORDER

Restoration of service connection for BPH is granted.  

An initial disability rating in excess of 20 percent for BPH prior to August 7, 2009, is denied.  

An initial disability rating of 40 percent, but no higher, for BPH as of August 7, 2009, is granted.  

An initial disability rating in excess of 10 percent for GERD is denied.  

TDIU is denied.  


REMAND

The Veteran has claimed entitlement to service connection for hypertension based on exposure to herbicide agents in service.  As previously noted, the Veteran is presumed to have been exposed to herbicide agents in service.  

Ischemic heart disease is a disorder listed under 38 C.F.R. § 3.309(e); however, Note 2 states that for the purposes of this section, the term ischemic heart disease does not include hypertension.  Accordingly, a presumption based on exposure to herbicide agents is not warranted.  However, the Board must consider whether there is evidence of actual direct causation of his hypertension by exposure to herbicide agents.  See Combee v. Brown, 34 F.3d at 1043-44.  Accordingly, the AOJ should obtain an addendum opinion that addresses whether the Veteran's hypertension is due to his exposure to herbicide agents in service.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the virtual file to the examiner who conducted the April 2017 examination, or another appropriate VA examiner, to obtain an etiology opinion as to the Veteran's hypertension.  An in-person examination is not required unless deemed necessary by the examiner.  The VA examiner should review the virtual file, including a copy of this Remand.  The VA examiner should address the following:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to presumed herbicide agent exposure in service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


